CONCUEBING OPINION.
Bond, J.
I think the ruling of the trial court in sustaining a general demurrer to appellant’s petition, for the reason that it did not state a cause of action, should be affirmed by this court on that ground. According to the allegations of the appellant’s'petition it seeks to enforce a judgment obtained against the respondent, Patrick Macklin, more than ten, and nearly twenty, years before the institution of the present suit.
The alleged equities are that Patrick Macklin is, and has been, insolvent since 1875, and, therefore, the appellant, who became the assignee of said judgment in 1877, has been unable to enforce execution thereof; that said Patrick Macklin is the real owner of the bulk of a judgment of $750 recently rendered against the appellant, and in favor of Macklin and others, by the supreme court of this state for certain costs, ’ which latter judgment said Macklin is endeavoring to enforce agqinst the appellant. The prayer is for an accounting to ascertain the interest of Patrick Macklin in the joint judgment held by himself and others, and the application of the amount due Macklin personally under the *183judgment of the supreme court to the satisfaction pro tanto of the judgment assigned to the appellant, and to that end for an injunction against the enforcement of said judgment of the supreme court.
It has been distinctly announced by the supreme court that a judgment, which has lain dormant for more than ten years, does not entitle its owner to any relief in equity beyond that of a general creditor of the defendant in the judgment. Mullen v. Hewitt, 103 Mo. 639. This is decisive of the correctness of the ruling of the trial court in sustaining a general demurrer to the allegations of plaintiff’s petition. It is not necessary in this case to discuss the question as to the power of the circuit court, in the exercise of the full chancery jurisdiction devolved upon it in this state, to enjoin a judgment at law even of the supreme court in a proper case, and for equitable defenses arising since their obtention.
The affirmative of this proposition is not lacking in support. McClellan v. Crook, 4 Md. Ch. 398; Humphreys v. Leggett, 9 How. U. S. 297; affirmed, 21 How. 66, and 4 Otto, 658; Perkins v. Woodfolk, 8 Bax. (Tenn.) 411, 415; Smith v. Van Bebber, 1 Swan, 110, 114; Kinzer v. Helm, 7 Heisk. 672; Palmer v. Malone, 1 Heisk. 549; Greenfield v. Hutton, 1 Bax. (Tenn.) 216; Montgomery v. Whitworth, 1 Tenn. Ch. 174; High on Injunctions, section 265, last clause; Spelling on Extraordinary Relief, section 153. I am, therefore, unwilling to decide this question until necessary, and upon the fullest consideration.
Eor these reasons I concur in so much of the opinion of my associates only as affirms the ruling of he lower court. '